Citation Nr: 1614269	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial, compensable rating prior to January 27, 2014 ,and rating greater than 10 percent from that date, for a traumatic brain injury (TBI) with residual occasional dizziness.

2.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for residuals of a left arm and elbow fracture.

(The issue of entitlement to a waiver of overpayment of VA compensation benefits is addressed in a separate appellate decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to July 2003, from January 2004 to September 2005, and from July 27, 2007 to August 17, 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for a TBI and assigned an initial noncompensable rating, effective September 13, 2010.  In that rating decision, the RO also denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss as well as his claims for service connection for residuals of a left arm/elbow fracture and a sinus condition.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In a December 2014 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ), inter alia, awarded a 10 percent rating for the Veteran's TBI with residuals of occasional dizziness, effective December 19, 2014.  As a higher rating is available before and after that date, and the Veteran is presumed to seek the maximum available benefit, the Board has now characterized the appeal as encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The Board notes that, subsequent to the issuance of the November 2014 supplemental statement of the case (SSOC), additional evidence was added the record, including VA treatment records dated through May 2014.  The Veteran's representative waived initial AOJ consideration of this evidence in March 2016.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal is now being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decisions on the petition to reopen a claim for service connection for bilateral hearing loss as well as the claim for service connection for residuals of a left arm/elbow fracture are detailed below.  The remaining claims on appeal are addressed in the Remand following the Order; these matters being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a February 2004 rating decision, the RO continued to deny service connection for bilateral hearing loss; although notified of the denial in February 2004, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the February 2004 rating decision, when considered by itself, or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

4.  Although the Veteran has asserted having residuals of a left arm and elbow fracture that had its onset in his service, competent, probative evidence indicates that the Veteran does not currently have any such residuals, and no such residuals are otherwise medically shown at any point pertinent to the current claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.       §§ 3.104, 20.302, 20.1103 (2015). 

2.  As evidence received since the February 2004 final decision is not new and material, the criteria for reopening the previously denied service connection claim for bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.    § 3.156 (2015).

3.  The criteria for service connection for residuals of a fracture of the left arm and elbow are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).   

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a September 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman and addressed what was necessary with respect to new and material evidence.  The June 2011 AOJ rating decision reflects the initial adjudication of the claims after issuance of the September 2010 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the record consists of service treatment records as well as VA and private treatment records and a VA orthopedic examination report.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action on any claim herein decided, prior to appellate consideration, is required.

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen the claim of service connection for bilateral hearing loss.  However, as will be discussed below, no such examination or medical opinion is required in this appeal, as the Board finds that new and material evidence has not been received to reopen this claim since the prior denial.  See 38 C.F.R.       § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).  

As regards the October 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the October 2015 hearing, the undersigned identified the issues on appeal, which included whether new and material evidence had been received to reopen claim for service connection for bilateral hearing loss and service connection for residuals of a left arm and elbow fracture.  Also, information was solicited regarding the Veteran's hearing loss symptoms and the in-service injury that he asserts resulted in his current left arm and elbow condition.  The Veteran's representative further detailed his assertions that the Veteran's hearing difficulties were not the result of in-service acoustic trauma but were rather a manifestation of his service-connected TBI.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal the existence of pertinent, outstanding evidence to be submitted or obtained.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Pertinent Statutes and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000  Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

B.  Bilateral Hearing Loss

Here, the original denial of the claim for bilateral hearing loss was in February 2004.  At that time, the evidence of record consisted of the Veteran's service records and the report of an October 2003 VA audiology evaluation.  The service treatment records are negative for complaints, findings or diagnoses related to bilateral hearing loss.  In a May 2002 Health History Questions/Interval History, the Veteran reported that his job involved loud noises.  Audiological evaluations conducted in September 2001 and May 2002 revealed the Veteran's hearing to be within normal limits for VA purposes.


The report of the October 2003 VA audiology evaluation indicates that on audiometric testing, pure tone thresholds, in decibels, were as follows:

	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
5
LEFT
10
10
10
10
5

Word discrimination scores were found to be 100 percent in each ear.

In the February 2004 decision, the RO determined that the record failed to demonstrate that the Veteran had bilateral hearing loss that was related to his active military service.  Although notified of the denial in a February 2004 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  The receipt of additional service records is discussed in more detail, below.

Hence, the February 2004 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In September 2014, the Veteran filed to reopen his previously denied claim for service connection for bilateral hearing loss.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2000 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence added to the claims file since February 2004 includes additional service treatment records, VA outpatient records, a February 2011 VA audiological evaluation, the Veteran's November 2015 hearing testimony and various written statements by the Veteran and his representative in support of the claim.

The newly associated service treatment records include audiology evaluations that were conducted in September 2004, September 2005, September 2006, September 2007 and July 2010.  However, such audiology evaluations  do not demonstrate hearing loss for VA purposes.  Further, VA treatment records reflect complaints of, and the treatment for, a variety of condition other than bilateral hearing loss.

While the Board finds that this medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claims for service connection.  Inasmuch as the evidence includes no competent opinion or comment addressing the etiology of current hearing loss, the evidence does not relate to the basis for the prior final denial that the Veteran's bilateral hearing loss was not shown to be incurred in or aggravated by service.

The Board further notes that, under the provisions of 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.   38 C.F.R. § 3.156(c)(2).

In this case, additional service treatment records were received after the issuance of the February 2004 rating decision.  Specifically, service treatment records dated after July 2003 were received by VA in December 2004, April 2011 and February 2014.  As such service treatment records did not exist at the time of the February 2004 rating decision, reconsideration of the Veteran's claim under 38 C.F.R.            § 3.156(c) is not warranted based upon these additional service records.

As for the statements of the Veteran and/or his representative that he has current bilateral hearing loss that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the February 2004 rating decision.  As such lay assertions are essentially cumulative of lay statements previously of record, they are not "new" for purposes of reopening the claim.

Even if new, however, the Board points out that such assertions, alone, would not provide a sufficient basis to reopen the claim.

The Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  However, the medical matter of the etiology of the Veteran's current bilateral hearing loss is a complex medical matter within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to opine as to the etiology of the disability at issue; hence, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, where, as here, resolution of the appeals turn on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214   (1993 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are not met, and the February 2004 AOJ denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Residuals of a Fracture of the Left Arm and Elbow

The Veteran contends that he suffers from residuals of a fracture of the left arm and elbow as a result of an in-service fracture, which occurred after he fell from a ladder.  Service treatment records contain a November 2004 treatment note, which indicates that the Veteran fractured his right elbow and left hand after falling from a ladder.

Post-service treatment records are negative for complaints, findings or diagnosis  related to residuals of a fracture of the left arm and elbow.  A February 2011 VA examination report documents the Veteran's complaints of discomfort in his left elbow running into the left forearm; however,  an accompanying X-ray revealed a normal left elbow.  Following this physical examination and a review of the Veteran's claims file, the examiner found that there was no pathology in the left elbow or wrist.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, residuals of a fracture to the left arm and elbow. While the Veteran has asserted that he suffered from pain in his left arm and elbow, no diagnosis of any residual of a fracture to the left arm and elbow is documented in the medical evidence of record.  Significantly, moreover, on objective examination conducted in February 201, the VA examiner found  no pathology in the left arm or elbow, and, notably, neither the Veteran nor his representative has submitted or identified any medical evidence to indicate otherwise.  In short, competent, probative evidence simply does not support finding that the Veteran has, or has had, residuals of a left arm and elbow, at any time pertinent to this appeal.   

Furthermore,  as for any direct assertions by the Veteran and/or his representative as to diagnosis or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  he medical matters of the diagnosis and etiology of residuals of a left arm and elbow fracture are a matter within the province of trained medical professionals.  See Jones, supra.   Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed disability is complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As neither the Veteran nor his representative are shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turn.  See, e.g., Bostain, supra.  Hence, the lay assertions in this regard do not constitute competent evidence, and, thus, have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303.  Thus, where, as here, medical evidence does not support a finding that, fundamentally, the Veteran has-at any point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

For all the foregoing reasons, the claim for service connection for residuals of a fracture to the left arm and elbow, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a required element for the claim, that doctrine is not applicable.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received , the appeal as to this matter is denied.

Service connection for residuals of a left arm and elbow fracture is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted. 

The Veteran was last afforded a VA examination to determine the nature and severity of his service-connected TBI in June 2014.  However, during his October 2015 hearing, the Veteran testified that his service-connected TBI had increased in severity.  Specifically, he testified that he had difficulty understanding particular sounds or words and that he becomes confused when responding.  The Veteran's representative has argued that these symptoms constitute confusion sequencing, organization issues and memory loss and are attributable to the Veteran's TBI.  The Board notes that the June 2014 VA examination did not address the Veteran's reported symptoms.  Considering the Veteran's hearing testimony, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

In addition, the Veteran has reported sinus symptoms, specifically daily coughing and congestion.  Service treatment records reflect assessments of sinusitis in September 2001 and October 2004.  However, the clinical evidence does not reflect a currently diagnosed sinus disorder and the May 2015 VA respiratory DBQ report did not reflect a diagnosis of a sinus disorder.  As previously indicated, the Veteran had documented service in Southwest Asia and consideration of the provisions of 38 U.S.C. § 1117(a)(1), for objective indications of a qualifying chronic disability, is warranted.  The Veteran has not yet been afforded a VA examination on this issue.  On remand, the Veteran should be afforded a VA Gulf War examination to determine whether his reported symptoms were attributable to a known clinical diagnosis and to provide an etiological opinion for each diagnosed condition. 

Accordingly, the Board finds that further examination(s) to obtain sufficient findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to evaluate the TBI claim on appeal.    See 38 U.S.C.A.   § 5103A; 38 C.F.R.§ 3.159; McLendon, supra. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of paperless records in VBMS and Virtual VA) all outstanding, pertinent records which may bear on the remaining claims on appeal.

As regards VA records, the claims file currently includes outpatient treatment records from the Boston VA Medical Center (VAMC) dated through March 2012 and from the Bedford VAMC dated through October 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Boston and/or Bedford VAMCs all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2012 and October 2014, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 
Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment of the Veteran), explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the higher rating claim should include consideration of whether any further, "staged rating" of the disability (assignment of  different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Boston VAMC dated since March 2012 and from the Bedford VAMC dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.  The physician should specifically consider whether the Veteran's reported symptoms of confusion and difficulty understanding words or sounds are attributable to his TBI.

Also, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the September 13, 2010 effective date of the award of service connection, the Veteran's service-connected disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician, at a VA medical facility, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of claimed sinusitis.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility. As indicated below, additional specialist examination(s) should be conducted as needed.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a) The primary Gulf War examiner should note and detail all reported respiratory symptoms.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of muscle pain and state what precipitates and what relieves them. 

b) The examiner should list all diagnosed disabilities and state which respiratory symptoms are associated with each disability.  If all symptoms (such as coughing and congestion) are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 



c) If any respiratory symptoms have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

d) If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

e) For each diagnosed respiratory disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include the assessments of sinusitis in September 2001 and October 2004.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating for the service-connected TBI with residuals of occasional dizziness, pursuant to Fenderson, is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


